Citation Nr: 1815168	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-00 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for status post right shoulder surgery with chronic capsulitis and tendonitis (dominant), painful motion.

2.  Entitlement to an initial disability rating in excess of 20 percent for status post right shoulder surgery with chronic capsulitis and tendonitis (dominant), recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent disability rating for status post right shoulder surgery (dominant).  The Veteran filed a timely notice of disagreement (NOD) in July 2011.

In December 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

In October 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination.  

In a December 2017 rating decision, and during the pendency of the appeal, the RO granted 20 percent disability rating for status post right shoulder surgery with chronic capsulitis and tendonitis (dominant), painful motion, effective April 25, 2011, or the date of the Veteran's increased rating claim.  The RO also granted service connection for status post right shoulder surgery with chronic capsulitis and tendonitis (dominant), recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, and assigned a 20 percent disability rating effective November 2, 2017.  As these ratings do not represent the maximum grant of the benefits sought on appeal, the Board will consider whether increased ratings are warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2017 remand, the Board noted that the Veteran was last provided a VA examination in connection with his service-connected right shoulder disability in May 2011.  Subsequent to the May 2011 VA shoulder examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Board noted that the Court's holding in Correia established additional requirements that had to be met prior to finding that a VA examination was adequate.  The Board indicated that a review of the claims file revealed that the previous VA examination report included ranges of motion, but it did not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Board found that as the previous examination report did not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, and in light of the Veteran's testimony that his disability had worsened in severity in the more than six years since his previous examination, a new examination was necessary to decide the claim. 

The Veteran was to be scheduled for a VA examination to determine the severity of his service-connected right shoulder disability. The examiner was to describe the nature and severity of the Veteran's right should disability.  The examiner was to record the range of motion observed on clinical evaluation, and if there was clinical evidence of pain on motion, the examiner was to indicate the degree at which such pain began.  Then, after reviewing the Veteran's complaints and medical history, the examiner was to render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experienced functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and was to portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The Board specifically indicated that in order to comply with the Court's recent precedential decision in Correia, the examiner had to test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable. 

In conjunction with the remand, the Veteran was afforded the requested VA examination in November 2017.  However, while the examiner indicated the Veteran's ranges of motion and that pain during range of motion contributed to functional loss, the examination results also do not comply with the Court's holding in Correia and also do not reflect at what degree pain began during testing.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Therefore, the Board finds that a remand is warranted for an adequate VA examination to assess the current severity of the Veteran's right shoulder disability.

On remand, any outstanding VA outpatient treatment records and any private treatment records identified by the Veteran should be obtained.  The most recent VA outpatient treatment records on file are dated in October 2017.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since October 2017 and any private treatment records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected right shoulder disability.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner is asked to estimate the loss of motion of the right shoulder during flare-ups and due to pain currently and as reported in the May 2011 and November 2017 VA examination reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

